ORDER
This matter having come before the Supreme Court on a grant of plaintiffs petition for certification of the judgment of the Appellate Division, reported at 367 N.J.Super. 572, 844 A.2d 531 (2004),
And the Court having reviewed the record and heard the oral arguments of the parties,
And the Court thereafter having been informed that Acting Governor Richard J. Codey signed A-779 into law as L. 2005, c. 55, on March 24, 2005,
And § 8 of L. 2005, c. 55, having provided that:
All liens filed against a person treated at a psychiatric facility as defined in [N.J.S.A.] 30:4-27.2, prior to the effective date of [L. 2005, c. 55], are hereby extinguished and shall have no legal effect. No new liens shall be filed by a psychiatric facility on or after the effective date of [this act],
And § 11 of L. 2005, c. 55, having provided, in pertinent part, that “the provisions of section 8 of this act shall take effect immediately,”
And good cause appearing;
IT IS ORDERED that the opinion and judgment of the Appellate Division are vacated; and it is further
ORDERED that the within appeal is dismissed as moot.
Chief Justice PORITZ and Justices LONG, LaVECCHIA, ZAZZALI, ALBIN, WALLACE, and RIVERA-SOTO join in the Court’s Order.